Name: Commission Regulation (EEC) No 1169/91 of 6 May 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 5 . 91 Official Journal of the European Communities No L 114/7 COMMISSION REGULATION (EEC) No 1169/91 of 6 May 1991 on the supply of various consignments of cereals as food aid food aid (4), as amended by Regulation (EEC) No 790/91 Is); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 1 0 340 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 114/8 Official Journal of the European Communities 7. 5. 91 ANNEX LOT A 1 . Operation No ('): 1286/90 2. Programme : 1990 3 . Recipient : Sao Tome en Principe 4. Representative of the recipient (2) : MinistÃ ©rio de Economia e FinanÃ §a, CP 36, SÃ £o Tome (tel.229 45 ; telex 225 MIPLANO ST) 5 . Place or country of destination : SÃ £o TomÃ © en PrÃ ­ncipe 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II .A.10) 8 . Total quantity : 200 tonnes (480 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 1286/90 / ARROZ / DONATINO DA COMUNIDADE ECONOMICA EUROPEIA' 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Sao Tome 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 6. 1991 18 . Deadline for the supply : 15. 7. 1991 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 21 . 5 . 1991 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 5 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  29 . 6 . 1991 (c) deadline for the supply : 29. 7. 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders f5) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 1 20, bureau 7/48, 200 rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 30. 4. 1991 fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23. 3 . 1991 , p. 38) 7. 5. 91 Official Journal of the European Communities No L 114/9 LOT B 1 . Operation No ('): 1083/90 2. Programme : 1989 3. Recipient : Angola 4. Representative of the recipient f) : Transapo, Av. 4 de Fevereiro, Lobito, Angola, PO Box 2905 ; tel . 2704/5, telex 8261 5. Place or country of destination : Angola 6. Product to be mobilized : maize 7. Characteristics and quality of the goods (3) : see OJ No C 216 of 14. 8 . 1987, p. 3 (under IIA..4) Specific characteristics :  moisture content : 14 % maximum 8 . Total quantity : 6 000 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see OJ No C 216 of 14. 8 . 1987, p. 3 (under II.B.l.a): Additional markings on the packing : 'ACÃ Ã O N? 1083/90 / MILHO / COMUNIDADE EUROPEIA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed Q 1 3. Port of shipment :  1 4. Port of landing specified by the recipient :  15. Port of landing : Lobito 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 6. 1991 18 . Deadline for the supply : 30. 6 . 1991 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 21 . 5 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 28 . 5 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  29. 6 . 1991 (c) deadline for the supply : 14. 7. 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 30. 4. 1991 fixed by Commission Regulation (EEC) No 712/91 No L 77, 23 . 3 . 1991 , p. 38) No L 114/ 10 Official Journal of the European Communities 7 . 5 . 91 LOT C 1 . Operation No ('): 1285/90 2. Programme : 1990 3. Recipient : Sao Tome e Principe 4. Representative of the recipient (2) : MinistÃ ©rio de Economia e FinanÃ §a, C.P. 36, SÃ £o Tome ; telex 225 MIPLANO ST, tel . 229 45 5. Place or country of destination : Sao Tome and Principe 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see OJ No C 216, 14 . 8 . 1987, p. 3 (under IIA6) 8. Total quantity : 1 460 tonnes (2 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4): see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2(a)) Marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 1285/90 / FARINHA DE TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Sao Tome 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20. 6. 1991 18 . Deadline for the supply : 15 . 7. 1991 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 21 . 5. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 5. 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 6  4. 7 . 1991 (c) deadline for the supply : 29 . 7 . 1 99 1 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Q : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent loi 120, bureau 7/46, 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 4. 1991 , fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38) 7. 5. 91 Official Journal of the European Communities No L 114/ 11 LOTS D and E 1 . Operation Nos ('): 1298/90 and 1293/90 2. Programme : 1990 3 . Recipient (') : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-1211 Geneve 19 ; telex 412133 LRCS CH, tel . 734 55 80, telefax 733-0395 4. Representative of the recipient (H) : lot D : Croissant-Rouge Marocain, Palais Mokri , Takaddoum, BP 189, Rabat ; tel . 508 98 / 514 95 ; telex Alhilal 319 40 M. Rabat), lot E : Croix-Rouge Bourkinabe, boÃ ®te postale 340, Ouagadougou 5 . Place or country of destination : D : Morocco ; E : Burkina Faso 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7 . Characteristics and quality of the goods (3) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.10) ; lot D : 0 (")(") H ; lot E : (3)( ,2)(13) 8 . Total quantity : 400 tonnes (960 tonnes of cereals) 9 . Number of lots : two (D : 200 tonnes ; E : 200 tonnes) 10 . Packaging and marking (4): see OJ No C 216, 14. 8 . 1987, p. 3 (II.B.1 (c) ; lot D (10) Marking on the bags in letters at least 5 cm high :  lot F : 'ACTION N ° 1298/90 / a red crescent with the points facing to the right / RIZ / DON DE LA COMMUNAUT6 Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE, LICROSS / POUR DISTRIBUTION GRATUITE / CASABLANCA'  lot E : 'ACTION N ° 1293/90 / a red cross / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE ET DU CROISSANT ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / OUAGA ­ DOUGOU' 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing Lot D : Casablanca 16 . Address of the warehouse and, if appropriate, port of landing :  lot D : Entrepot de la Croix Rouge, Skhirat  lot E : EntrepÃ ´t de la Croix Rouge, Zone du Bois secteur 1 3, Ouagadougou 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot E : 1  15. 6 . 1991 ; lot D : 1  20. 8 . 1991 18 . Deadline for the supply : lot E : 15 . 7. 1991 ; lot D : 20. 9 . 1991 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 21 . 5. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 5. 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot E : 1  15. 6. 1991 ; lot D : 20 . 8 . 1991 (c) deadline for the supply : lot E : 29. 7. 1991 ; lot D : 4. 10 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/465 rue de la Loi 200, B-1049 Brussels ; telex : AGREC 22037 B or 25670 B 25 . Refund payable on request by the successful tenderer (6) : refund applicable on 30 . 4. 1991 fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38) No L 114/12 Official Journal of the European Communities 7 . 5 . 91 LOT F 1 . Operation No (') : 1299/90 2. Programme : 1990 3. Recipient (9) : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-1211 Geneve 19 ; telex 412133 LRCS CH, tel . 734 55 80, telefax 733-03 95 4. Representative of the recipient (M) : Croissant Rouge Marocain, Palais Mokri , Takaddoum BP 189, Rabat ; tel . 508 98/514 95, telex Alhilal 319 40 M. Rabat 5 . Place or country of destination : Morocco 6. Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) (" (12) f 3) : see OJ No C 216, 14 . 8 . 1987, p. 3 (under IIA2) 8 . Total quantity : 300 tonnes 9 . Number of lots : one 10 . Packaging and marking (4)(10): see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c)), in 20-foot con ­ tainers Marking on the bags, in letters at least 5 cm high : 'ACTION N ° 1299/90 / a red crescent with the points facing to the right / FROMENT DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCI ­ Ã TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / CASABLANCA' 11 . Method of mobilization : on the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Casablanca 16. Address of the warehouse and, if appropriate, port of landing : Entrepot du Croissant Rouge, Skhirat 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 8 . 1991 18 . Deadline for the supply : 15. 9 . 1991 1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 21 . 5 . 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 5. 1991 , at 12 noon (b) period for making the goods available at the port of shipmentwhere the supply is awarded at the port of shipment stage : 10 .  29 . 8 . 1991 (c) deadline for the supply : 29. 9 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders Is) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30 . 4. 1991 fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38) 7. 5. 91 Official Journal of the European Communities No L 114/13 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Neil Crumbie, C.P. 132, Sao Tome ; tel . (239-12) 217 80, telex (0967) 224, telefax (239-12) 226 83. (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . (4) Since the goods may be rabagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. i7) The following rates of unloading are reported at present : Lobito : unloading of between 200 and 600 tonnes per day. Vessels of 9 000 tonnes maximum. (8) Commission delegate to be contacted by the successful tenderer : Delegalo CEE, rua Rainha Ginga 6, Luanda, Angola ; tel. 39 30 38/39 13 39, telex (0091 ) 3397 DELCEE AN. (9) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( 10) Shipment to take place in 20-foot containers . The containers must be able to be kept for at least 15 days. (") The successful tenderer shall give the beneficiaries' representatives a health certificate at the time of delivery. ( 12) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. (") The successful tenderer shall supply to the beneficiary or its representative a fumigation certificate at the time of delivery. ( 14) Commission delegate to be contacted by the successful tenderer : see OJ No C 227, 7. 9 . 1985, p. 4.